Case 4:17-cv-00522-ALM Document 75 Filed 11/16/18 Page 1 of 7 PageID #: 2123




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

MALCOLM HOLCOMBE,                                     §
                                                      §
         Plaintiff,                                   §
                                                      §
                                                      §
v.                                                    §   CIV. A. NO. 4-17-cv-00522-ALM
                                                      §
                                                      §   JURY DEMANDED
ADVANCED INTEGRATION                                  §
TECHNOLOGY and ADVANCED                               §
INTEGRATED TOOLING                                    §
SOLUTIONS, LLC,                                       §
                                                      §
         Defendants.                                  §
                                                      §

                           PLAINTIFF’S OJBECTIONS TO DEFENDANTS’
                       FEDERAL RULE 26(a)(3) PRETRIAL DISCLOSURES


TO THE HONORABLE AMOS L. MAZZANT:

         In accordance with the Court’s trial setting order (Doc. No. 26), Plaintiff Malcolm

Holcombe makes the following objections to Defendants Advanced Integration Technology’s

and Advanced Integrated Tooling Solutions, LLC’s disclosures under Federal Rule of Civil

Procedure 26(a)(3)(A).


1.       Objections under Federal Rule 32(a) to Defendant’s Pretrial Deposition
         Designations

        The parties recently filed an Agreed Motion for Order Granting Consolidated Objections

and Counter-Designations to Video Designations (Dckt. 69). This follows the Court granting

Plaintiff’s Unopposed Motion to Extend Deadlines for Video Deposition Designations (Dckt. 60,

65). Under that order, Plaintiff will file deposition designations for the remaining depositions to

be taken within three days after receipt of the Ptacek despoition transcript. According to the

Plaintiff’s Objections to Defendants’
Federal Rule 26(a)(3) Pretrial Disclosures – Page 1
Case 4:17-cv-00522-ALM Document 75 Filed 11/16/18 Page 2 of 7 PageID #: 2124




parties’ agreement, Defendants will file a consolidated document containing Defendants’

objections to Plaintiff’s designations and its own counter-designations. Plaintiff therefore

anticipates that he may need to file additional objections to the counter-designated deposition

excerpts. For now, Plaintiff objects to the following portions of Defendants’ currently designated

deposition testimony.


Geiser, Sarah (Apr. 17, 2018):
- 93:17-25, 94:1-6 – FRE 801-802 (hearsay); FRE 1002; violation of FRCP 26(a)(1) and Court’s
scheduling.


Moreno Melton, Erica (Oct. 22, 2018):
- 86:12-23 – FRE 401-403; FRE 602.


Steinmetz, Richard (Apr. 18, 2018):
- 49:7-18 – FRE 401-403


Wellham, Michael (Oct. 23, 2018):
- 33:11-14, 33:17-19 – FRE 801-802.


2.	      Objections to the Admissibility of Documents and Exhibits that Defendant Intends
          to Use at Trial




                 Document/Exhibit                        Identifier          Objection(s)
         Offer Letter dated August 5, 2013
 1.      to Plaintiff                                  AIT000016-17
         Resumes of Malcolm G.                        Holcombe 000202-
 2.      Holcombe                                      03; 000375-377
         Memorandum dated February 25,
 3.      2016 from Karl Williams                         AIT000134


Plaintiff’s Objections to Defendants’
Federal Rule 26(a)(3) Pretrial Disclosures – Page 2
Case 4:17-cv-00522-ALM Document 75 Filed 11/16/18 Page 3 of 7 PageID #: 2125




                Document/Exhibit                         Identifier              Objection(s)
                                                      AIT000483-502,
4.    Staffing and Cost Review                        AIT000429-461     FRE 901-902
                                                         Holcombe
5.    March, 2016 Hourly RIF emails                     000382-437      FRE 801-802
      Email dated March 31. 2016 from
6.    Sarah Geiser                                     AIT000128-29
      Memorandum dated April 7,2016
7.    from Michael Wellham                              AIT000133       FRE 801-802
      AIT Corporate Organizational
8.    Structure — April 2016                           AIT000063-72

9.  April 2016 Organizational Charts                  AXXXXXXXX-415
    Email dated May 5. 2016 from
10. Sarah Geiser                                      Holcombe 000198
    AIT Michigan Organizational
11. Structure — May 2016                               AIT000053-62
12. Resume of William Pallante                        AIT000233-236
    Pallante Employment Application
13. dated April 8. 2016                               AIT000236-237
    Pallante Offer Letter dated April
14. 6. 2016                                           AIT000222-224
    Email dated May 9. 2016 from
15. Sarah Geiser                                      Holcombe000007    FRE 801-802
    Controller Applicants, Resumes
    and Notes From May and June,                                        FRE 401-403; FRE 602; FRE 901-
16. 2016                                              AIT000314-387     902

    Labor Costs and Financial Data
17. Review Dec. 2015 to April 2016                    AIT000675-682     FRE 901-902

18. Employee Spreadsheet                              AIT000464-467     FRE 801-802

19. Employee Spreadsheet                              AIT000468-469     FRE 801-802

20. Employee Spreadsheet                              AIT000470-474     FRE 801-802
    W. Pallante Email to M. Ptacek, L.
21. Weiner dated June 28, 2016                          AIT000388



Plaintiff’s Objections to Defendants’
Federal Rule 26(a)(3) Pretrial Disclosures – Page 3
Case 4:17-cv-00522-ALM Document 75 Filed 11/16/18 Page 4 of 7 PageID #: 2126




                Document/Exhibit                          Identifier                Objection(s)

    Steinmetz Subcontract
    Employment Agreement dated
22. July 2, 2016                                          AIT00043

23. Resume of Richard W. Steinmetz                      AIT000205-06
    Geiser Memo re Steinmetz dated
24. July 8, 2016                                       Holcombe000043
    Email dated April 18,2016 from
25. Karl Williams                                        AIT001981-85    FRE 401-403; FRE 801-802
    Division Controller Job                           Holcombe 000071-
26. Description                                       72                 FRE 901-902
    Michael Wellham Email dated
    August 3, 2016 to K. Williams
27. enclosing copy of wage review                       AIT000117-118    FRE 801-802
    Termination Letter dated August
28. 12, 2016 to Plaintiff                                 AIT000013      FRE 801-802

    A1T Michigan Organizational
29. Structure — August 2016                              A1T000073
    Plaintiffs Email to E. Moreno
30. dated August 13, 2016                                 AIT000120
    Glenn Dobbs Offer Letter dated
31. March 6, 2015                                      AIT001313-1315

32. Glenn Dobbs Resume                                 AIT001323-1325    FRE 801-802; FRE 901-902
    Clint Peacock Job Application
33. dated March 16, 2010                                AIT000904-905
    Tom Mann Offer Letter dated July
34. 21, 2014                                            AIT000954-956

35. Christopher Stemmer Resume                          AIT000738-739    FRE 801-802; FRE 901-902
                                                         AIT000074,
36. AIT Michigan Employee Manual                        AIT000088-89
    Email dated April 13, 2015 from
37. Ed Chalupa                                            AIT001986      FRE 401-403; FRE 801-802
    AIT Organizational Charts 2013,
38. 2014, 2016                                          AIT000475-482
                                                                         FRE 702-705; FRE 801-802;
                                                                         objection b/c witness is available for
39. June 11, 2018 Durham Report                                          live testimony; FRCP 26(a)(2);

Plaintiff’s Objections to Defendants’
Federal Rule 26(a)(3) Pretrial Disclosures – Page 4
Case 4:17-cv-00522-ALM Document 75 Filed 11/16/18 Page 5 of 7 PageID #: 2127




                Document/Exhibit                      Identifier              Objection(s)
                                                                   inadmissible expert report.


40. reserved/left blank

41. reserved/left blank

42. reserved/left blank

43. reserved/left blank

44. reserved/left blank

45. reserved/left blank

46. reserved/left blank

47. reserved/left blank

48. reserved/left blank

49. reserved/left blank

50. reserved/left blank

51. reserved/left blank

52. reserved/left blank

53. reserved/left blank

54. reserved/left blank

55. reserved/left blank

56. reserved/left blank

57. reserved/left blank

58. reserved/left blank


Plaintiff’s Objections to Defendants’
Federal Rule 26(a)(3) Pretrial Disclosures – Page 5
  Case 4:17-cv-00522-ALM Document 75 Filed 11/16/18 Page 6 of 7 PageID #: 2128




                Document/Exhibit                      Identifier                    Objection(s)

59. reserved/left blank

60. reserved/left blank
	  

3.       Objections to Witnesses Who Defendant Intends to or May Call as Witnesses

         Defendants have not yet disclosed the subject-areas about which its expected and

potential witnesses will or may testify. Plaintiff’s counsel deposed each of Defendants’

designated witnesses (other than the unnamed record custodian). That testimony contains

portions that are objectionable as irrelevant (Fed. R. Evid. 402-403), as containing hearsay (Fed.

R. Evid. 801-802), and/or lacking in foundation (Fed. R. Evid. 602). Plaintiff therefore reserves

any objections as to the use of listed witnesses’ testimony until such time as Defendants have

disclosed the topics about which an individual will or may testify.


Dated: November 16, 2018                                  Respectfully submitted,

                                                          GILLESPIE SANFORD LLP

                                                          4925 Greenville Ave., Suite 200
                                                          Dallas, Texas 75206
                                                          Tel: 214.800.5112
                                                          Fax: 214.838.0001

                                                          By: /s/ James D. Sanford
                                                              Hal K. Gillespie
                                                              Attorney-in-Charge
                                                              Texas Bar No. 07925500
                                                              Email: hkg@gillespiesanford.com
                                                              James D. Sanford
                                                              Texas Bar No. 24051289
                                                              Email: jim@gillespiesanford.com

                                                          ATTORNEYS FOR PLAINTIFF
                                                          MALCOLM HOLCOMBE



Plaintiff’s Objections to Defendants’
Federal Rule 26(a)(3) Pretrial Disclosures – Page 6
  Case 4:17-cv-00522-ALM Document 75 Filed 11/16/18 Page 7 of 7 PageID #: 2129




                                        CERTIFICATE OF SERVICE

       The undersigned certifies that he caused a true and correct copy of this document to be
forwarded today, November 16, 2018 via the Court’s ECF system to:

         Mike Birrer
         CARRINGTON, COLEMAN, SLOMAN & BLUMENTHAL, LLP,
         901 Main Street, Suite 5500
         Dallas, TX 75202

          and

         Russell S. Linden
         HONIGMAN MILLER SCHWARTZ AND COHN LLP
         39400 Woodward Ave., Ste. 101
         Bloomfield Hills, MI 48304.


                                                      /s/ James D. Sanford


	  




Plaintiff’s Objections to Defendants’
Federal Rule 26(a)(3) Pretrial Disclosures – Page 7
